Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/218467.  Claims 1-22 are currently pending in this application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-11, 16-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNOLO (6,623,389) in view of BROWN (2018/0274623).

Regarding Claim 1, CAMPAGNOLO teaches a gearshifting system for a bicycle, the gearshifting system comprising: a device frame adapted for stable attachment to the bicycle; a linear actuator (30)(27)(31) having an actuator housing (28) rotatably attached to the device frame (16), and the linear actuator further having an electric motor (27) coupled with the actuator housing (28) and an arm (30) linearly positionable by the electric motor (27); a bracket (18) rotatably coupled with the linear actuator arm (30) and further rotatably coupled with the actuator housing (28), the bracket (18) adapted to apply a biased force against the linear actuator arm (30).  The biasing of arm would be towards the nearest retracted position of the parallelogram brackets relative to the movable member the chain guide is attached to.
CAMPAGNOLO does not teach and a damping element coupled with both a chain pulley and the bracket, wherein the damping element positions the chain pulley relative to the device frame.
BROWN teaches a damping element (90) coupled with both a chain pulley (104) and the bracket (88), wherein the damping element (90) positions the chain pulley (104) relative to the device frame.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in CAMPAGNOLO so it has the damping element in BROWN to help the transmission prevent chain derailment when riding over bumpy terrain.

Regarding Claim 4, CAMPAGNOLO teaches wherein the bracket (18) is indirectly and rotatably coupled to the device frame (16).

Regarding Claim 5, CAMPAGNOLO teaches wherein the bracket (16)(17)(18)(19) comprises four links, wherein each link is rotatably coupled with two neighboring links and the bracket forms a parallelogram.

Regarding Claim 6, CAMPAGNOLO teaches wherein the bracket (18) comprises a first attachment feature and a second attachment feature, wherein the bracket is rotatably attached to the actuator frame (16) at the first attachment feature and the bracket is attached to the damping element (BROWN 90) at the second rotatable attachment feature.

Regarding Claim 7, CAMPAGNOLO teaches further comprising a housing link (22) that is rotatably coupled at a first end to the actuator housing (housing of 27) and is additionally rotatably coupled at a second end to two neighboring links (18)(19) of the bracket (18), whereby force received by the actuator housing from the bracket via the housing link causes the actuator housing to rotate relative to the device frame (16).

Regarding Claim 8, CAMPAGNOLO teaches wherein the bracket (16)(17)(18)(19) is a parallelogram.

Regarding Claim 9, CAMPAGNOLO teaches further comprising a control unit (40), the control unit communicatively coupled with the linear actuator (27) and the control unit (40) is adapted to direct the linear actuator motor to alternatively extend and retract the linear actuator (27) relative to the linear actuator housing (housing of 27).

Regarding Claim 10, CAMPAGNOLO teaches further comprising a communications pathway (55)(59), the communications pathway adapted to allow the control unit (40) to direct the linear actuator motor (27) to alternatively extend and retract the linear actuator relative to the linear actuator housing.

Regarding Claim 11, CAMPAGNOLO as modified does not teach further comprising a wireless communications means, the wireless communications means adapted to allow the control unit to direct the linear actuator motor to alternatively extend and retract the linear actuator arm relative to the actuator housing.
BROWN teaches further comprising a wireless communications means [0051], the wireless communications means adapted to allow the control unit to direct the linear actuator motor to alternatively extend and retract the linear actuator arm relative to the actuator housing.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in CAMPAGNOLO so it has the wireless communication in BROWN to help transmit control signals from the control interface and controller to the derailleurs.

Regarding Claim 16, CAMPAGNOLO as modified teaches wherein the control unit (40) comprises a manual shifting input button (Col. 2 lines 31-53)

Regarding Claim 17, CAMPAGNOLO as modified teaches wherein the control unit (40) is adapted to direct the linear actuator to cause the derailleur to upshift in response to a user activation of the manual shifting input button (Col. 2 lines 31-53).

Regarding Claim 18, CAMPAGNOLO as modified teaches wherein the control unit (40) is adapted to direct the linear actuator to cause the derailleur to downshift in response to a user activation of the manual shifting input button (Col. 2 lines 31-53).

Regarding Claim 19, CAMPAGNOLO as modified teaches wherein the control unit (40) further comprises a second manual shifting input button, and the control unit is adapted to direct the linear actuator to cause the derailleur to upshift in response to a user activation of the second manual shifting input button (Col. 2 lines 31-53).

Regarding Claim 20, CAMPAGNOLO as modified teaches wherein the frame (16) is coupled to a bicycle (3).

Regarding Claim 22, CAMPAGNOLO as modified teaches wherein the motor comprises a brush direct current motor (Col. 6 lines 47-50).



Claims 1, 2, 4-6, 9-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PASQUA (2014/0243127) in view of BROWN (2018/0274623).

Regarding Claim 1, PASQUA teaches a gearshifting system for a bicycle, the gearshifting system comprising: a device frame adapted for stable attachment to the bicycle; a linear actuator (150) having an actuator housing (151) rotatably attached to the device frame (121), and the linear actuator further having an electric motor (154) coupled with the actuator housing (151) and an arm (152) linearly positionable by the electric motor (154); a bracket (124) rotatably coupled with the linear actuator arm (152) and further rotatably coupled with the actuator housing (151), the bracket (124) adapted to apply a biased force against the linear actuator arm (152).  The biasing of arm would be towards the nearest retracted position of the parallelogram brackets relative to the movable member the chain guide is attached to.
PASQUA does not teach and a damping element coupled with both a chain pulley and the bracket, wherein the damping element positions the chain pulley relative to the device frame.
BROWN teaches a damping element (90) coupled with both a chain pulley (104) and the bracket (88), wherein the damping element (90) positions the chain pulley (104) relative to the device frame.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in PASQUA so it has the damping element in BROWN to help the transmission prevent chain derailment when riding over bumpy terrain.

Regarding Claim 2, PASQUA as modified does not teach further comprising an electric battery coupled with the actuator housing and electrically coupled with the motor, whereby the electric battery provides electrical power to the motor.
BROWN teaches further comprising an electric battery (96) coupled with the actuator housing (94) and electrically coupled with the motor (motor in 94), whereby the electric battery (96) provides electrical power to the motor.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in PASQUA so it has the battery location in BROWN as a matter of design choice so wires don’t have to be run to other parts of the bicycle.

Regarding Claim 4, PASQUA teaches wherein the bracket (124) is indirectly and rotatably coupled to the device frame (121).

Regarding Claim 5, PASQUA teaches wherein the bracket (124)(123)(122)(121) comprises four links, wherein each link is rotatably coupled with two neighboring links and the bracket forms a parallelogram.

Regarding Claim 6, PASQUA teaches wherein the bracket (124) comprises a first attachment feature and a second attachment feature, wherein the bracket is rotatably attached to the actuator frame (121) at the first attachment feature and the bracket is attached to the damping element (BROWN 90) at the second rotatable attachment feature.

Regarding Claim 9, PASQUA does not teach further comprising a control unit, the control unit communicatively coupled with the linear actuator and the control unit is adapted to direct the linear actuator motor to alternatively extend and retract the linear actuator relative to the linear actuator housing.
BROWN teaches further comprising a control unit, the control unit communicatively coupled with the linear actuator and the control unit is adapted to direct the linear actuator motor [0051].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in PASQUA so it has the wireless communication in BROWN to help transmit control signals from the control interface and controller to the derailleurs.

Regarding Claim 10, PASQUA teaches further comprising a communications pathway, the communications pathway adapted to allow the control unit to direct the linear actuator motor to alternatively extend and retract the linear actuator relative to the linear actuator housing (BROWN [0051]).

Regarding Claim 11, PASQUA as modified teaches further comprising a wireless communications means, the wireless communications means adapted to allow the control unit to direct the linear actuator motor to alternatively extend and retract the linear actuator arm relative to the actuator housing (BROWN [0051]).

Regarding Claim 20, PASQUA as modified teaches wherein the frame is coupled to a bicycle [0058].


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over PASQUA (2014/0243127) in view of BROWN (2018/0274623) and further in view of SHIPMAN (2015/0111675).

Regarding Claim 3, PASQUA as modified does not teach wherein the electrical battery is removably coupled with the actuator housing.
SHIPMAN teaches wherein the electrical battery (178) is removably coupled with the actuator housing (64).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in PASQUA so it has the battery location in SHIPMAN as a matter of design choice so a spent battery can be quickly and easily replaced with a charged one.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNOLO (6,623,389) in view of BROWN (2018/0274623) and further in view of MIGLIORANZA (2014/0032067).

Regarding Claim 12, CAMPAGNOLO as modified does not teach wherein the wireless communications means enables communications in conformance with a wireless communications standards group consisting of the Bluetooth wireless communications standard, the WiFi standard and the Wireless N standard, the Bluetooth low energy standard, and the ANT standard.
MIGLIORANZA wherein the wireless communications means enables communications in conformance with a wireless communications standards group Bluetooth [0060].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in CAMPAGNOLO so it has the wireless communication system in MIGLIORANZA as a matter of design choice as a cost effective way for the bicycle controllers to communicate with the derailleurs.


Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PASQUA (2014/0243127) in view of BROWN (2018/0274623) and further in view of MIGLIORANZA (2014/0032067).

Regarding Claim 12, PASQUA as modified does not teach wherein the wireless communications means enables communications in conformance with a wireless communications standards group consisting of the Bluetooth wireless communications standard, the WiFi standard and the Wireless N standard, the Bluetooth low energy standard, and the ANT standard.
MIGLIORANZA wherein the wireless communications means enables communications in conformance with a wireless communications standards group Bluetooth [0060].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in PASQUA so it has the wireless communication system in MIGLIORANZA as a matter of design choice as a cost effective way for the bicycle controllers to communicate with the derailleurs.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNOLO (6,623,389) in view of BROWN (2018/0274623) and further in view of JORDAN (2016/0339986).

Regarding Claim 13, CAMPAGNOLO does not teach wherein the control unit comprises an alternate electrical battery, wherein the alternate electrical battery provides electrical power to the control unit.
JORDAN teaches wherein the control unit comprises an alternate electrical battery, wherein the alternate electrical battery provides electrical power to the control unit.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in CAMPAGNOLO so it has the wireless communication system in JORDAN as a matter of design choice as a cost effective way for the bicycle controllers to be powered for communication with the derailleurs.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PASQUA (2014/0243127) in view of BROWN (2018/0274623) and further in view of JORDAN (2016/0339986).

Regarding Claim 13, PASQUA does not teach wherein the control unit comprises an alternate electrical battery, wherein the alternate electrical battery provides electrical power to the control unit.
JORDAN teaches wherein the control unit comprises an alternate electrical battery, wherein the alternate electrical battery provides electrical power to the control unit.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in PASQUA so it has the wireless communication system in JORDAN as a matter of design choice as a cost effective way for the bicycle controllers to be powered for communication with the derailleurs.


Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNOLO (6,623,389) in view of BROWN (2018/0274623) and further in view of WATARAI (2007/0207885).

Regarding Claim 14, CAMPAGNOLO as modified does not teach the linear actuator further comprising a memory, the memory adapted to direct the linear actuator motor to reposition the linear actuator arm along a preset linear sequence of unequal spacings.
WATARAI teaches the actuator further comprising a memory (92), the memory adapted to direct the actuator motor (94) to reposition the actuator along a preset linear sequence of unequal spacings [0056]-[0058].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in CAMPAGNOLO so it has the memory in WATARAI as a matter of design choice as a cost effective way to mount the memory device so gears are quickly located by the derailleur. 

Regarding Claim 15, CAMPAGNOLO as modified does not teach the control unit further a control unit memory, the control unit memory adapted to direct the linear actuator motor to reposition the linear actuator arm along a preset linear sequence of unequal spacings.
WATARAI teaches the control unit further a control unit memory (59), the control unit memory adapted to direct the actuator motor (94) to reposition the actuator arm along a preset linear sequence of unequal spacings [0044](Fig. 14) [0056]-[0058].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in CAMPAGNOLO so it has the memory in WATARAI as a matter of design choice as a cost effective way to mount the memory device so gears are quickly located by the derailleur. 


Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PASQUA (2014/0243127) in view of BROWN (2018/0274623) and further in view of WATARAI (2007/0207885).

Regarding Claim 14, PASQUA as modified does not teach the linear actuator further comprising a memory, the memory adapted to direct the linear actuator motor to reposition the linear actuator arm along a preset linear sequence of unequal spacings.
WATARAI teaches the actuator further comprising a memory (92), the memory adapted to direct the actuator motor (94) to reposition the actuator along a preset linear sequence of unequal spacings [0056]-[0058].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in PASQUA so it has the memory in WATARAI as a matter of design choice as a cost effective way to mount the memory device so gears are quickly located by the derailleur. 

Regarding Claim 15, PASQUA as modified does not teach the control unit further a control unit memory, the control unit memory adapted to direct the linear actuator motor to reposition the linear actuator arm along a preset linear sequence of unequal spacings.
WATARAI teaches the control unit further a control unit memory (59), the control unit memory adapted to direct the actuator motor (94) to reposition the linear actuator arm along a preset linear sequence of unequal spacings [0044](Fig. 14) [0056]-[0058].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in PASQUA so it has the memory in WATARAI as a matter of design choice as a cost effective way to mount the memory device so gears are quickly located by the derailleur. 


Claims 16-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PASQUA (2014/0243127) in view of BROWN (2018/0274623) and further in view of CAMPAGNOLO (6,623,389).

Regarding Claim 16, PASQUA as modified does not teach wherein the control unit comprises a manual shifting input button.
CAMPAGNOLO teaches wherein the control unit (40) comprises a manual shifting input button (Col. 2 lines 31-53).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur system in PASQUA so it has the manual shifting button in CAMPAGNOLO as a matter of design choice to allow gear changes to be made quickly and easily.

Regarding Claim 17, PASQUA as modified teaches wherein the control unit (COMPAGNOLO 40) is adapted to direct the linear actuator to cause the derailleur to upshift in response to a user activation of the manual shifting input button (COMPAGNOLO Col. 2 lines 31-53).

Regarding Claim 18, PASQUA as modified teaches wherein the control unit (COMPAGNOLO 40) is adapted to direct the linear actuator to cause the derailleur to downshift in response to a user activation of the manual shifting input button (COMPAGNOLO Col. 2 lines 31-53).

Regarding Claim 19, PASQUA as modified teaches wherein the control unit (COMPAGNOLO 40) further comprises a second manual shifting input button, and the control unit is adapted to direct the linear actuator to cause the derailleur to upshift in response to a user activation of the second manual shifting input button (COMPAGNOLO Col. 2 lines 31-53).

Regarding Claim 22, PASQUA does not teach wherein the motor comprises a brush direct current motor.
 CAMPAGNOLO as modified teaches wherein the motor comprises a brush direct current motor (Col. 6 lines 47-50).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur system in PASQUA so it has the motor type in CAMPAGNOLO as a matter of design choice to power the derailleur in a cost effective manner.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPAGNOLO (6,623,389) in view of BROWN (2018/0274623) and further in view of TAKAMOTO (2014/0303857)

Regarding Claim 21, CAMPAGNOLO does not teach wherein the control unit accepts, records and applies user inputs instructions for micro-adjustments of linear actuator arm settings.
TAKAMOTO teaches wherein the control unit accepts, records and applies user inputs instructions for micro-adjustments of linear actuator arm settings [0055]-[0063].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur system in CAMPAGNOLO so it has the user inputs in TAKAMOTO as a matter of design choice to allow derailleur positions to be fine tuned so the chain moves as freely as possible in each gear setting.


Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PASQUA (2014/0243127) in view of BROWN (2018/0274623) and further in view of TAKAMOTO (2014/0303857).

Regarding Claim 21, PASQUA does not teach wherein the control unit accepts, records and applies user inputs instructions for micro-adjustments of linear actuator arm settings.
TAKAMOTO teaches wherein the control unit accepts, records and applies user inputs instructions for micro-adjustments of linear actuator arm settings [0055]-[0063].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur system in PASQUA so it has the user inputs in TAKAMOTO as a matter of design choice to allow derailleur positions to be fine tuned so the chain moves as freely as possible in each gear setting.



The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654